Upon consideration of the petition filed by Defendant on the 7th day of July 2005 in this matter for a writ of mandamus, the following order was entered and is hereby certified to the Superior Court, Wake County:
"Denied by order of the Court in Conference this the 18th day of August 2005."
Upon consideration of the petition filed by Defendant on the 26th day of July 2005 in this matter for a writ of mandamus, the following order was entered and is hereby certified to the Superior Court, Wake County:
"Denied by order of the Court in Conference this the 18th day of August 2005."